Hill, J.
1. Under the pleadings and conflicting evidence the court did not abuse his discretion in granting to the plaintiff and minor child temporary alimony of $40 per month until the trial, and $35 attorneys’ fees, and in awarding the custody of the child to the plaintiff pending suit, and in requiring a ne-exeat bond. Nipper v. Nipper, 129 Ga. 450 (59 S. E. 226).
2. The motion to dismiss the bill of exceptions as being premature is denied. Civil Code (1910), § 2987; Bender v. Bender, 98 Ga. 717 (25 S. E. 924).
3. There was a prayer for attorneys’ fees. It is contended by plaintiff in error that there is no evidence in the record in regard to the employ*367ment of counsel by the defendant in error, or as to the amount or value of services rendered by such counsel. The court has a discretion as to the sum allowed for counsel fees, even where there is no evidence as to the value of services rendered. Sweat v. Sweat, 123 Ga. 801 (51 S. E. 716); Reynolds v. Reynolds, 130 Ga. 460 (2) (60 S. E. 1053).
No. 7180.
October 19, 1929.
W. Howell Morrow and L. L. Meadors, for plaintiff in error.
L. B. Wyalt, contra.

Judgment affirmed.


All the Justices concur.